Title: To George Washington from Brigade Major Matthias Halsted, 5 July 1778
From: Halsted, Matthias
To: Washington, George


          
            Sir
            Elizabeth Town [N.J.] July 5. 1778
          
          Brigdr Genl Winds having rode out of town last Evening & previous to his Going,
            Directed me to Communicate to your Excellency every Intelligence I Might Recieve from
            Staten Island in his Absence, Now Affords me the Honor of Informing you that I have the
            following Account from a person Who left the Island last Night & In Whom Genl
            Winds places much Confidance. the Prisoners Mentioned by Genl Winds Yesterday, to have
            been landed on Staten Island were Carried to New York & Landed there, no troops
            had Got up from Middle town last Evening, nor were they Expected soon, the report there
            is that the transports are taking on board the baggage & heavy Waggons, to bring
            them up to New York, & that the light Waggons were to remain with the Army,
            Which is shortly to Go in pursuit of Your Excellency & the American Army, In
            Consequence of positive Orders for that purpose brought by the last Packet, lately
            arrived, The Distruction of the American Army to be their only Object thus far he was
            Informed by two Captains seperately, both of Whom told him they had the Information from
            Br. Gl Campbell (Comdt there.) My Informant Also Adds that bread is Extreemly Scarce at
            New York & on the Island, that the troops on the Island have not recieved one
            ounce of flour or bread for above a Week past. he Confirms the following Account of
            their Fortifications on the Island & the Number & position of their
            troops Which we had had Nearly before.
          On the Heights of Richmond town there is a large fort said to be unfinished, another
            said to be Compleat on the High Ground at the Narrow & three Redouts in the Hill
            Near the Watering place North–westwardly from it, Which
            are all the fortifications on the Island, the troops as follows, 400 or 500 foreigners
            lay Contigious to the fort & Redouts at the Eastern part of the Island; one
            Batallion of the 71st lay along the Kills, said to be
            400 strong; the three Corps (formerly five) Dignified with the title of Jersey
            Volunteers, who Do not Amount to 400 Effective Men, Guard to the westward of the Dutch
            Church as far as the blazing star, from thenc[e] to the West End is Guarded by the
            Militia, Whose Numbers are small & the Greatest part Much Disaffected to them of
            late; about 150 British Troops lay at Richmond town Who Work on the fort there, I
            believe the Above Estimate Rather to Exceed than fall short of their Real Strength, tho
            they say they have above 2000 Effective Men on the Island.
          Should I learn anything further from the Enemy In the Absence of Genl Winds I will
            Imediately Communicate it to your Excellency, & you May be Assured that Nothing
            Will be wanting to Obtain the best  Intelligence, Either in his
            absence or Presence. I have the Honor to be with the Greatest Respect Your Excellencys
            Most Obdt Humle servt
          
            M. Halsted Majr Brigd. To Br. Gl Winds
          
        